Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the integrated receiving power”. It is not of understanding to one of common knowledge in the art at the time the invention was filed to understand what is being integrated. For examination purposes this shall be interpreted as “the integrated circuit receiving power”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jain U.S. Pub 2014/0167812, and further in view of Rozen U.S. Pub 2010/0182055.

With regards to claim 1. Jain teaches a system, comprising: 
a processor (see Jain para [0047] computing system is utilized to create the critical path system) configured to: 
receive circuit design data (as shown in Jain figure 4, item 402); 
identify one or more critical paths of the circuit design data (as shown in Jain figure 4, item 404); 
generate one or more synthetic tunable replica circuits (STRCs) configured to mimic the one or more critical paths (as shown in Jain figure 4, item 406 and see para [0049]); and 
compile the circuit design data and the one or more STRCs into program data (as shown in Jain figure 4, item 408 thru 414 creating 416), wherein the program data is configured to be transmitted to an integrated circuit comprising a (as shown in Jain figure 1, item 102; figure 1 is a diagram of the system that uses the output from the method of figure 4) configured to: 
implement the circuit design data and the one or more STRCs (as shown in Jain figure 1, item 106); and 
adjust one or more operating parameters of at least one of the plurality of programmable logic regions based on the one or more STRCs (see Jain para [0032]).
	But does not teach program a plurality of programmable logic regions of the integrated circuit.
	However Rozen does teach a plurality of programmable logic regions of the integrated circuit (see Rozen para [0027] and the plurality of replica circuits as shown in figure 1, items 40,42,44,46). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the replica path for tuning circuitry of Jain with the tuning control of Rozen to allowing replica paths to be placed in the multiple frequency regions to improve circuit performance (see Rozen para [0027]).

    PNG
    media_image1.png
    562
    518
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    500
    262
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    791
    561
    media_image3.png
    Greyscale


With regards to claim 2. Jain and Rozen disclose the system of claim 1, and Jain and Rozen also teach the control circuit is configured to: 
implement the circuit design data into a first subset of the plurality of programmable logic regions (see Jain para [0028]), wherein a first set of critical paths associated with the circuit design data is part of a portion of the first subset of the plurality of programmable logic regions (see Jain para [0021 and 0028]); and 
implement at least one of the one or more STRCs into a second subset of the plurality of programmable logic regions based on a location of the portion of the first subset of the plurality of programmable logic regions (see Rozen para [0027] Rozen teaches multiple replica’s as shown in figure 1 and replica circuits can be placed in each regions).

With regards to claim 3. Jain and Rozen disclose the system of claim 1, and Jain also teaches wherein the processor is configured to generate the one or more STRCs in soft logic (see Jain para [0049]).

With regards to claim 4. Jain and Rozen disclose the system of claim 1, and Jain also teaches wherein the processor is configured to determine one or more programmable logic regions of the plurality of programmable logic regions to place the one or more STRCs using soft logic (see Jain para [0047 and 0021] the processor determines critical circuits and defines replicas to be placed in the same region).

With regards to claim 5. Jain and Rozen disclose the system of claim 1, and Jain and Rozen also teach wherein the program data is configured to cause the circuit design data to be implemented using a first portion of the plurality of programmable logic regions and the one or more STRCs to be implemented using a second portion of the plurality of programmable logic regions, wherein the first portion and the second portion are different from each other (see Jain para [0046 and 0047] teach determining critical paths and replica circuits for the critical path and Rozen para [0027] teaches multiple regions can have critical paths).

With regards to claim 6. Jain and Rozen disclose the system of claim 1, and Jain also teaches wherein second portion of the plurality of programmable logic regions comprises unused logic (see Jain para [0047] the netlist make define a portion of the overall circuit which results in unused logic).

With regards to claim 7. Jain and Rozen disclose the system of claim 1, and Jain also teaches wherein the control circuit is configured to: monitor one or more delay times of the one or more STRCs; and adjust the one or more operating parameters of the at least one of the plurality of programmable logic regions based on the delay times (see Jain para [0031 and 0032]).

With regards to claim 8. Jain and Rozen disclose the system of claim 1, and Jain also teaches wherein the one or more operating parameters comprises an input voltage, a clock frequency, or both (see Jain para [0034]).

With regards to claim 9. Jain and Rozen disclose the system of claim 1, and Jain also teaches wherein the one or more STRCs comprises at least one hardened endpoint in the integrated circuit (as shown in Jain figure 1, item 120 is the hardened endpoint created by the software module in figure 4 steps 408 thru 416).

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jain U.S. Pub 2014/0167812, and further in view of Betz U.S. Pub 2017/0272073 and Rozen U.S. Pub 2010/0182055.

With regards to claim 10. An integrated circuit, comprising: 
a control circuit (as shown in Jain figure 1, item 102) configured to: 
receive calibration design data from a processor (as shown in Jain figure 4, item 408 thru 414 creating 416 which is method to create the blueprint for system of figure 1), wherein the calibration design data comprises: 
one or more measurable critical paths associated with circuit design data related to the integrated circuit (as shown in Jain figure 1, item 116 and see para [0023]); 
one or more measurable synthetic tunable replica circuits (STRCs) configured to mimic the one or more measurable critical paths (as shown in Jain figure 1, item 106); 
program a programmable logic region of the integrated circuit to implement the calibration design data (see Jain para [0047] the method of figure 4 is programmed into system 100 of figure 1); 
generate a calibration table comprising: 
a first set of measurements of the one or more measurable STRCs over a voltage sweep, frequency sweep, a temperature sweep, or any combination thereof (see Jain para [0031 thru 0034] in an aging test mode, Jain does not teach a calibration table but does teach calibration values and it would be understood to one of common knowledge in the art at the time the invention was filed that having calibration value would be perform the function of a table); and 
(see Jain para [0031 thru 0034] in an timing sensor mode, Jain does not teach a calibration table but does teach calibration values and it would be understood to one of common knowledge in the art at the time the invention was filed that having calibration value would be perform the function of a table); and 
tune one or more parameters of the one or more measurable STRCs based on the calibration table (see Jain para [0031 thru 0034] Jain does not teach a calibration table but does teach calibration values and it would be understood to one of common knowledge in the art at the time the invention was filed that having calibration value would be perform the function of a table).
But does not teach the design data comprises one or more heater circuits; and a plurality of programmable logic regions.
	However Betz does teach the design data comprises one or more heater circuits (as shown in Betz figure 4, item 70). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the replica path for tuning circuitry of Jain with the heater for the replica circuits of Betz to achieve the temperatures thru which the calibration was performed to improve the resulting circuit performance (see Betz para [0039]). But Jain and Betz do not teach a plurality of programmable logic regions. 
 (see Rozen para [0027] and the plurality of replica circuits as shown in figure 1, items 40,42,44,46). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the replica path for tuning circuitry of Jain and Betz with the tuning control of Rozen to allowing replica paths to be placed in the multiple frequency regions to improve circuit performance (see Rozen para [0027]).

    PNG
    media_image4.png
    575
    495
    media_image4.png
    Greyscale


With regards to claim 11. Jain, Betz, and Rozen disclose the integrated circuit of claim 10, and Jain also teaches wherein the first set of measurements and the second set of measurements are associated with one of a plurality of programmable logic regions of the integrated circuit (see Jain para [0031 thru 0034]).

With regards to claim 12. Jain, Betz, and Rozen disclose the integrated circuit of claim 10, and Betz and Rozen also teach wherein the first set of measurements and the second set of measurements are associated with a plurality of programmable logic regions of the integrated circuit (see Jain para [0031 thru 0034] teaches two sets of measurements to be performed and see Rozen para [0027] Rozen teaches multiple replica’s as shown in figure 1 and replica circuits can be placed in each regions).

With regards to claim 13. Jain, Betz, and Rozen disclose the integrated circuit of claim 12, and Rozen also teaches wherein the plurality of programmable logic regions of the integrated circuit is configured to execute an application via the integrated circuit (see Rozen para [0027] multiple frequency regions).

With regards to claim 14. Jain, Betz, and Rozen disclose the integrated circuit of claim 10, and Jain also teaches wherein the control circuit is configured to generate the calibration table in response to the integrated receiving power (see Jain para [0031 thru 0034] the circuit scales the parameters after the circuit is powered).

With regards to claim 15. Jain, Betz, and Rozen disclose the integrated circuit of claim 10, and Jain and Rozen also teach wherein the control circuit is configured to: 
implement the circuit design data in a first plurality of programmable logic regions of the integrated circuit (see Jain para [0028]); 
implement one or more STRCs having the one or more parameters in a second plurality of programmable logic regions of the integrated circuit (see Rozen para [0027] Rozen teaches multiple replica’s as shown in figure 1 and replica circuits can be placed in each regions); and 
adjust one or more clocking frequencies of the one or more STRCs based on the calibration table (see Jain para [0031 thru 0034]).

With regards to claim 16. Jain, Betz, and Rozen disclose the integrated circuit of claim 15, and Jain also teaches wherein the control circuit is configured to: monitor one or more delay times associated with the one or more STRCs; and generate a second calibration table in response to at least one of the one or more delay times exceeding a threshold (see Jain para [0031 thru 0034]).

Allowable Subject Matter
Claims 17-20 are allowed.

With regards to claim 17. In combination with the other limitations of the claims, the cited prior arts fail to teach “monitoring, via a first control circuit, one or more properties 
sending, via the first control circuit, an interrupt to a second control circuit in response to the one or more properties exceeding a threshold, wherein the interrupt is configured to cause the second control circuit to adjust an operation in the integrated circuit”. Claims 18-20 are allowed based upon their dependency to claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sadowski U.S. Pub 2018/0024837 – Controlling circuits using replica paths
Clerc U.S. Pub 2017/0299651 – Controlling circuits using replica paths
Toh U.S. Pub 2016/0179186 – Controlling circuits using replica paths
Bull U.S. Pub 2010/0299557 – Controlling circuits using replica paths
Miki U.S. Pub 2008/0191768 – Controlling circuits using replica paths
Chan U.S. Patent 6,895,566 – Controlling circuits using heat and replica paths

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KURTIS R BAHR/Examiner, Art Unit 2844